Citation Nr: 1400361	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a left shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for temporamandibular joint disorder (TMJ).

3.  Entitlement to an initial compensable rating for left cubital tunnel syndrome/left wrist disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1989 to October 2009.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of this case is with the RO in Seattle, Washington.

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.

Also on appeal were a claims for service connection for a sinus disability and a right shoulder disability.  However, an April 2011 rating decision granted service connection for sinus disease with sinusitis and right shoulder degenerative changes.  As that is a full grant of the benefit sought, those issues are no longer on appeal.

The issues of entitlement to higher initial ratings for a left shoulder disability and left cubital tunnel syndrome are  REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

In September 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal on the issue of entitlement to an increased rating for TMJ.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an increased rating for TMJ have been met.  38 U.S.C.A. § 7105(b)(2)  (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the September 2011 hearing before the Board, the Veteran stated that he wanted to withdraw his claim on appeal for an initial higher rating for TMJ.  In addition, the Veteran submitted a September 2011 statement in which he reiterated his withdrawal request, noting that he was satisfied with the 10 percent rating for TMJ. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105  (West 2002).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2013).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204(c)  (2013).

As a result of the Veteran's withdraw of his appeal for an initial higher rating for TMJ, no allegation of error of fact or law remains before the Board for consideration as to this issue.  Therefore, the Board finds that the Veteran has withdrawn the claim for an initial higher rating for TMJ on appeal.  Therefore, the Board does not have jurisdiction to review an appeal as to that issue, and it is dismissed.


ORDER

The issue of entitlement to an initial compensable rating for temporamandibular joint disorder (TMJ) is dismissed.
REMAND

During the September 2011 Board hearing, the Veteran testified that his service-connected left shoulder disability and left cubital tunnel or wrist disability were more severe than indicated in the currently assigned disability ratings.  In addition, the Veteran submitted private medical records showing more recent treatment.  The Veteran last underwent a VA examination in July 2009 contemporaneous to his claims for service connection.   Therefore, the Board finds that more current VA examinations are needed to determine the current nature and severity of those disabilities.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with an opportunity to identify and authorize VA to obtain any outstanding VA or non-VA medical records pertaining to his claims on appeal. 

2.  Then, schedule the Veteran for a VA examination or examinations to determine the severity of left shoulder and left cubital tunnel or wrist disabilities.  The examiner must review the claims file and must note that review in the report.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a) Report range of motion of the left shoulder and left wrists, expressed in degrees.  Make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the left shoulder or left wrist.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the left shoulder and left wrist due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(b) All symptoms and manifestations of the Veteran's service-connected left shoulder and left cubital tunnel and wrist disabilities should be clearly set forth in the examination report.  

(c) The examiner should state what level of neurological impairment is present due to the left wrist and cubital tunnel disability and should state whether the impairment most nearly approximates mild, moderate, or severe incomplete paralysis.  The examiner should describe all neurological signs and symptoms present and should conduct any necessary tests.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


